Per Curiam.

B. C. 5709.01 subjects to taxation “[a]ll personal property located and used in business in this state * * * regardless of the residence of the owners thereof.”
Management Horizons, Inc., maintains that it was a holding company; that it was not using property in business in Ohio because it was not doing business in Ohio; and, therefore, that it is not subject to the Ohio personal property tax on its account receivable from MHDS.
The Board of Tax Appeals concluded that there was active participation by the appellant in the business of its subsidiary, MHDS, and it was, therefore, engaged in business in Ohio and using personal property in such business. See Nationwide Corp. v. Schneider, Tax Commr. (1966), 7 Ohio St. 2d 59; Standard Carloading Corp. v. Glander, Tax Commr. (1949), 152 Ohio St. 404. This court does not find that determination to be unreasonable or unlawful and the decision of the board is, therefore, affirmed.

Decision affirmed.

O’Neill, C. J., HebbeRt, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.